Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 1 of 57

 

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MUMIA ABU-JAMAL,
Plaintiff,
Vv.
SUPERINTENDENT JOHN KERESTES, ET AL.
Defendants.
Civil Action No. 3:15-CV-0967

Judge Mariani

 

DOC DEFENDANTS’ BRIEF IN SUPPORT OF MOTION FOR SUMMARY
JUDGEMENT

 

Governor’s Office of General Counsel,

By:  /s/ Vincent R. Mazeski
Vincent R. Mazeski
Assistant Counsel
Attorney I.D, No, PA73795
Pennsylvania Department of Corrections

_ Office of Chief Counsel
1920 Technology Parkway
Mechanicsburg, PA 17050
(717) 728-7763
Fax No.: (717) 728-0312
Email: vmazeski@pa.gov

Dated: January 30, 2020
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 2 of 57

 

TABLE OF CONTENTS
Table Of Authorities .ccccccccsscsesecsssesssssetscssssesssresseseessvee buntusveneetecececececacensusanananeaeneces we IV
Statement of the Case ...........cccccccssscceecessecececsssnnseserseressesenesereeessssaceserecersssugseeeesaeenens 1
Questions Presented .eecccccccscccsssssvsssessesessssssesssessssnsseseesecn pusesedensesenssaneeesees a 15
ATOUMENL 0... ec eeeeeteceeensecteessnseseceeseesesesesesensasessenenteseseneepaeseessnesnessessnesneasneeeaeeegey 17

1. Summary judgment should be granted in DOC Defendants’ favor
on Count 1 Deliberate Indifference HCV................ cee eee cece 18

A. Plaintiff failed to properly exhaust available administrative |
remedies by failing to identify DOC Defendants and failing to
request monetary compensation in his grievance prior to filing
the relevant pleading. ......... cece cee ce eee e cece cece nee e ene eneeenees 18

B. The claim against DelBalso and Silva was only for injunctive
relief which has been provided so it is MOOl.................0684 20

C. Kerestes, Wetzel, Oppman and Steinhart lack personal
INVOLVEMENE. 0.0... cece eee ener ne ree entree rece nee ne teen n tea e nat ea tates 21

D. Noel was not deliberately indifferent............. 0.0 cece cece eens 22

E. Plaintiff lacks standing to pursue a claim for risk of future

2. Summary judgment should be granted in DOC Defendants’ favor
on Count 2 Deliberate Indifference Skin Care...............:.ceeee. 26

A. Plaintiff failed to properly exhaust available administrative
remedies by failing to identify DOC Defendants and failing to
request monetary compensation in his grievance prior to filing

the relevant pleading............ccccce cece eee e seen eee ee eee eenaeeeeees 26

B. Kerestes and Wetzel lack personal involvement................ 27

C. Noel was not deliberately indifferent..................cccee eee 27

i
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 3 of 57

3. Summary judgment should be granted in DOC Defendant’s favor on
Count 3 Deliberate Indifference Hyperglycemia..................66 28

A. Plaintiff failed to properly exhaust available administrative
remedies by failing to identify DOC Defendant and failing to
request monetary compensation in his grievance prior to filing
the relevant pleading...............c sce e ce cce eee e ee eee nate e teens 28

B. Kerestes lacked personal involvement..................:0e sence 29

4. Summary judgment should be granted in DOC Defendants’ favor
on Count 5 Medical Malpractice HCV....... 0c cece cence eenee es 30

A. Plaintiff is unable to sufficiently prove causation of injury....30

B. Any personal claim against Noel or Oppman is barred for
failing to file a timely certificate of merit against them.........32

C. Any corporate negligence claim against Noel or Oppman is
barred by sovereign ImmMuUMIty.....0.... cece cece eee e eee eee eens 35

5. Summary judgment should be granted in DOC Defendants’ favor
on Count 6 Medical Malpractice Skin Care........ 00... c es cceseeenees 36

A. Plaintiff is unable to sufficiently prove causation of injury....36

B. Any personal claim against Noel or Oppman is barred for
failing to file a timely certificate of merit against them.........37

C. Any corporate negligence claim against Noel or Oppman is
barred by sovereign IMMUNITY... cece te eee ee es 37

6. Summary judgment should be granted in DOC Defendants’ favor
on Count 7 First Amendment Right of Association................ 37

A. Plaintiff failed to properly exhaust available administrative
remedies by failing to file a grievance on this issue and
pursue to final appeal prior to filing the relevant
pleading......... ccc e cee cece eect eee een ene ee ees Ne neeeee ences 37
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 4 of 57

B. The request for future visits with counsel and family during
any outside hospital stay is too broad under the

C. Plaintiff is not entitled to the requested injunctive relief
where there is no constitutional violation..................... 39

7. Summary judgment should be granted in DOC Defendants’ favor

on Count 1 Deliberate Indifference HCV where they are entitled to —

qualified immunity......... ccc ccc eee ee erect e eee te eee renee neces teen ees 39

8. Summary judgment should be granted in DOC Defendants’ favor

ill

 
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 5 of 57

TABLE OF AUTHORITIES

 

Cases
Abdul-Akbar v. Watson, 4 F.3d 195 (3d Cir, 1993) occ eeeeeseettcenseseeeenseees 20, 45 ©

Abu-Jamal v. Wetzel, 2017 U.S. Dist. LEXIS 368 (M.D. Pa. January 3, 2017)22, 42

Albert v. Alter, 381 A.2d 459 (Pa. Super. 1977) ssssscssssssssssssesssssssssessseeeeee: nl
Allah v. Thomas, 679 Fed. Appx. 216 (3d Cir. 2017) oe ee eeeeceseeeeererrereesesenseenes 42
Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986) oo... ce eeeeeeesccteesneesrenesesees 18
Ashcroft v. Iqbal, 556 U.S. 662. (2009) ssossscsssesscsscesssvueesiessuesssesssvessvnssveseee 21
Atkins v. Parker, 2019 U.S. Dist. LEXIS 168976

(M.D. Tenn. September 30, 2019)... 0... cece cece ccc ee eee e eee cece nee ee eee en ees 24, 25
Baez v. Falor, 566 Fed. Appx. 155 (3d Cir. 2014)... ceecseeereseeeereeneereeesnennesenes 23
Battle v. Philadelphia Housing Authority, 594 A.2d 769 (Pa. Super. 1991).......... 36
Baze v. Rees, 553 U.S. 35 (2008) oo... ceececcesteseterteeesseesseesseseseeeeenesseeeesereseneaeey wee 26
Booker v. United States, 366 Fed. Appx. 425 (3d Cit, 2010) vasccssscsssseesssecssreseeee 33
Brooks v. Beard, 167 Fed. Appx. 923 (3d Cir. 2006) 0... eee eccercsseseetnneresesseneeees 29
Brown v. Blaine, 833 A.2d 1166 (Pa. Cmwith. 2003) occ cece eeeeeeeneeeeneees 35
Brown v. Chambersburg, 903 F.2d 274 (3d Cir. 1990) ....cccccceseessseseeretessersensens 23

Bruton v. Gillis, 2008 U.S. Dist. LEXIS 76819 (M.D. Pa. September 30, 2008) .. 46
Buffkin v. Hooks, 2019 U.S. Dist. LEXIS 45790 (M.D. N.C. March 20, 2019)....24

Chimenti v. Wetzel, 2018 U.S. Dist. LEXIS 115961 (E.D. Pa. July 12, 2018)......42
City of Escondido v. Emmons, 139 S. Ct. 500 (2019)... cc ceceeseererereees Nenevestsereeace 40

Colon-Montanez v. Pennsylvania Healthcare Serv. Staffs, 530 Fed. Appx. 115
(Bd Cir, 2013) cocecccceec ccs sseseceeseecereecnareceesssessnesserenessasseseseeseeseassassasssessesnesarenssesneses 40
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 6 of 57

Cunningham v. Sessions, 2017 U.S. Dist. LEXIS 82910 (D.S.C. May 31, 2017)..40

Curtician v. Noel, 2018 U.S. Dist. LEXIS 194275 (November 13, 2018) wc. 43
Estelle v. Gamble, 429 US. 97 (1976)... ce cecsecsescneererereeeeeenssenessnesessesseeensseseeees 21
Evancho v. Fisher, 423 F.3d 347 (3d Cir. 2005)... cccceccecssssssceeecsseesersesseseeeerenens 21
Farmer v. Brennan, 511 U.S. 825 (1994)... cece eee e ener e reer eens 22, 25
Freed vy. Geisinger Med Ctr., 910 A.2d 68 (Pa. Super. 2006)... eee “esse 30
Funk v. Stanish, 2011 U.S. Dist. LEXIS 35277 (M.D. Pa. March 31, 2011)......... A6
Genty v. Resolution Trust Corp., 937 F.2d 899 (3d Cir. 1991)... cece vee 34
Green v. Fisher, 2014 U.S. Dist. LEXIS 1764 (MLD. Pa. January 8, 2014)......60 46
Harris v. Eckard, 2018 U.S. Dist. LEXIS 17007
(M.D. Pa. February 2, 2018). 2.00... c cece nsec eee ee eee ee ee eneee ee eneneenenes 20,27, 29
Hartman v. Low Sec. Corr. Inst. Allenwood, 2005 U.S. Dist. LEXIS 40766
(M.D. Pa. May 27, 2005)....cscsssssssssssseseeeesseseecessnse cessssssstuvsssstassunetseseessnereceesseviess 33
Henderson v. Tanner, 2019 U.S. Dist. LEXTS 28115
(M.D. La. February 22, 2019) occ eeceessecsseeneensesesecssesseessessnesessessenseaesaserenrens 44
Hodge v. United States DOJ, 372 Fed. Appx. 264 (3d Cir. 2010)... ese vee 4
Hopper v. Barr, 2019 U.S. Dist. LEXIS 141217 (D.S.C. July 31, 2019)... 45
Iseley v. Dragovich, 90 Fed.Appx. 577 (3d Cir. 2004)... be ceseseaeecseseseseenseseeeees AL
' Jackson v. Danberg, 656 F.3d 157 (3d Cir. 20E 1) eee seeeeteeeeees ccossanenn 26
Jetter v. Beard, 130 Fed. Appx. 523 (3d Cir, 2005)... ccc ccesessesesrereeenereeeereneens 24
Jones v. Bock, 549 U.S. 199 (2007) .cceeeeeesscesceeseeeeererrersererererereesenseseeees LB, 19
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 7 of 57

Kimball v. Wetzel, 2019 U.S. Dist. LEXIS 43143 (M.D. Pa. March 18, 2019)......43

Kost v. Kozakiewicz, 1 F.3d 176 (3d Cir, 1993)... cece ceasseseerereneenererespneesenens 1.34
Kravinsky v. Glover, 396 A.2d 1349 (Pa. Super. 1979)... ceccsesssseseseteeseteeetes ww 31
La Frankie v. Miklich, 618 A2d 1145 (Pa. Cmwith. 1992) oe eee 35
Lasko v. Watts, 373 Fed. Appx. 196 (3d Cir. 2010)... cccceccseteeneeseeneseeeeeneeneens Aj
Little v. Lycoming County, 912 F. Supp. 809 (M.D. Pa. 1996)... cceeeeeeeeeeeees 34
McCrosson v. Philadelphia Rapid Transit Co., 129 A. 568 (Pa. 1925) wee 31
McElwee Group, LLC v. Mun. Auth. of Elverson, 476 F Supp.2d 472

(E.D. Pa. 2007) .o.ceesceeeseeseterereeseseeccsssessesessenesecesesareesanseeesserseseneeauessenseensenesesreneneney 33
Menarde v. Philadelphia Trans. Co., 103 A.2d 681 (Pa. 1954) ooo eeereees 31
Meyer v. Riegel Products Corp., 720 F.2d 303 (3d Cir. 1983) s.sissssssssssssssssssesie 17
Montanez v. Thompson, 603 F.3d 243 (3d Cit. 2010)....cssesesccssssessssesetersesnenteees 39
Moore v. Luffey, 767 Fed. Appx. 335 (3d Cir. 2019)... eeseseseeeeserseeeeetseteeeneneees 43.
Moser v. Heistand, 681 A.2d 1322 (Pa. 1996) ..cccsccsecsssestseeeeessseererescneacereers 36, 37
Moyer v. Ford Motor Co., 209 A.2d 43 (Pa. Super.1965) oe cee ceeeneseereeneesenens 31
Niggel v. Sears, Roebuck & Co., 281 A.2d 718 (Pa. Super. 1971)... 31
Para-Professional Law Clinic at SCI-Graterford v. Beard, 334 F.3d 301

(3d Cir, 2003) .eccccceceseeceesseeeseeeeeeeeeeecscsrescsesesseessesensesssenessenessssesreesseseesenenanennerinaeety 38
Payne v. Duncan, 692 Fed. Appx. 680 (3d Cir. QZOLT) oe ceeectseseeseretseteeenees 20, 27, 29
Pevia v. Wexford Health Source, Inc., 2018 U.S. Dist. LEXIS 27366

(D. Md. February 20, 2018)...... cece cee cece eee eee eee e nee rere nena nent ne ea es 44
Porter v. Nussle, 534 U.S. 516 (2002) voce cece cee eescereneeceeenseessesesnessnesenesegees 18
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 8 of 57

Richards y. Pigos, 2013 U.S. Dist. LEXIS 100158 (MLD. Pa. July 18, 2013)...... Al
Rieco v. Hebe, 633 Fed. Appx. 567 (3d Cir. 2015) ..ccessssecsessesseenetesareneetestereereesens 39
Riggleman vy. Clarke, 2019 U.S. Dist. LEXIS 70309 (W.D. Va. April 25, 2019)...40

Rivera v. Josephwicz, 2017 U.S. Dist. LEXIS 109627

(M.D. Pa. July 13, 2017)..............008. eee ne nee eee eter eens ners eee enaes 20, 27, 29
Ross v. Blake, 136 S.Ct. 1850 (2016)... eeceeseesecerseeessersescneseneseneeessesseseeseeeessneeees 19
Roth v. Norfalco, 651 F.3d 367 (3d Cir. 2011) oo. ccececcestserestetesteeeneeneesseesnenaes 18
Roy v. Lawson, 739 Fed. Appx. 266 (Sth Cir, 2018).....cssssesssssssesecsennesesesneesee 44

Shoffner v. Wenerowicz, 2015 U.S. Dist. LEXIS 90288 (E.D. Pa. July 13, 2015). 26

Shon v. Karason, 920 A.2d 1285 (Pa. Super. 2007)... ecccesecsereesestesneersssenenssen 34
Smith v. Bolava, 2015 US. Dist. LEXIS 65683 (E.D. Pa. May 20, 2015)... 33
Spiers v. Perry, 2019 U.S, Dist. LEXIS 94142 (S.D. Miss. June 5, 2019).......... 44
spruill v. Gillis, 372 F.3d 218 (3d Cir. 2004) ..cccccccsecsestesseseseeeeeeeeeeees 18, 22, 27, 30
Stroud v. Abington Hospital, 546 F .Supp.2d 238 (E.D. Pa. 2008)... cece 33
Taylor v. Barkes, 135 8. Ct. 2042 (2015)... cceceecesesseceeeseeeeseecreeeeseesenseeneeseeteesens 4S
Travillion v. Leon, 248 Fed. Appx. 353 (3d. Cir. 2007) ...ceccesccscssecsessesseeseseeeneeesenes 29

Turner v. Wetzel, 2020 U.S. Dist. LEXIS 6321 (M.D. Pa. January 13, 2020) ....... 44

Urrutia v. Harrisburg County Police Dept., 91 F.3d 451 (3d Cir. 1996)... 34
Vorbnoff v. Mesta Machine Co., 133 A. 256 (Pa. 1926) ...ssssssseeeseeee 31
Williamson v. Corr. Med. Servs., 304 Fed. Appx. 36 (3d Cir. 2008) ........-4. 21, 46

vil
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 9 of 57

Winslow v. Prison Health Servs., Inc., 2010 U.S. Dist. LEXIS 12492

(M.D. Pa. February 12, 2010)... .cccicecsecsssssscsssseecneeecseneesensneeeeeetasasisensseetacanerasneneey 24
Woodford v. Ngo, 548 U.S. 81 (2006)... cc ccecenecceseeseeneeeetenenessreneereeeeenennenees 18
Wright v. Sauers, 729 Fed. Appx. 225 (3d Cir. 2018) .....ceceeseseneceeerereee 20, 27, 29
Statutes |

LT PA.CS. § 2310 cecsssssssossvessvesnersssvesssessessssssiesssissenussvssnee scccessseesesessesesevestveseveeee 35
LS USCS § 3626 veccccccccccccsscecstsecececenenseeeserensnseecsensesesessassssenecesseeesesenesersenereesesenaneags 38
42 PACS. § 5524 cscsssssssssssssessnssisevinevievineviesiinessiesisevinetvnsenesnseesesistet 34
42 Pa.C.S. § B50] eeccccesccseercereestsenevesens sascuetecesseesecsacenesssesaceasesseseesoesaetaesaeessetaereseeres 35
42 Pa.C.S. § 8521 a. sevseeneeaes ssvsseseasceccssecessecstcsceaecsscsaesserseeeneaecaeesaenaeesetererenscstendess 35
42 PaCS. § $522 vccstcseteeteiteitutsnuitusisustanamenen 3S
42 Pa.C.S. § 8522(b) ceseeeennssnnusnescecteccesceseeneeannansasssesteetenecnnnasasaceqeacessesnananisananscet 35
42 PaCS. § SS2Q(D)(2) vvccecrecsersssevevseterecceeeseseesseseeeceereesesecsesseneessssesessesasseeeessenergees 36
AZ U.S.C. § V99T CCA) ccsccccssccescseerseetenesscnenceeeessseseseeesessesecaeeecsssuanseseasenereeeeenegeseeeges 18

Vill
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 10 of 57

STATEMENT OF THE CASE
A. Identity of the Parties and Statement of Claim
Plaintiff is Mumia Abu-Jamal, an inmate who is incarcerated within the
Pennsylvania Department of Corrections (DOC) at SCI-Mahanoy. Appendix at &,
Fourth Amended Complaint (15-967) p 2. The remaining DOC Defendants are
| Superintendent Kerestes, Secretary Wetzel, Deputy Secretary Oppman, Dr. Noel,
Corrections Health Care Administrator Steinhart, Superintendent Delbalso and

Director Silva. Appendix at 8, Fourth Amended Complaint (15-967) pgs 3-6.

DOC Defendant DOC was dismissed by the Court. Appendix at 1, Docket
No, 15-967 at 273. DOC. Defendants BHCS Assistant Medical Director and
Infection Control Coordinator named in the Complaint in No. 16-2000 filed on
September 30, 2016 and merged with this action on May 4, 2017 were dismissed
when Plaintiff filed his Fourth Amended Complaint on August 23, 2017 which
dropped them as DOC Defendants. Appendix at 6, Complaint (16-2000) pgs 3-4;
Appendix at 2, Docket No. 16-2000; Appendix at I, Docket No. 15-967 at 224,

Appendix at 8, Fourth Amended Complaint (15-967) pgs 2-7.

Plaintiff's complaint stems primarily from medical care concerning hepatitis
c, skin rash and hyperglycemia. Appendix at 8, Fourth Amended Complaint (15-

967) pgs 15-32. Plaintiff also raises a right of association claim. Appendix at 8,
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 11 of 57

Fourth Amended Complaint (15-967) p 36. Plaintiff seeks both monetary and

injunctive relief. Appendix at 8, Fourth Amended Complaint (15-967) pgs 36-37.

The Fourth Amended Complaint is the operative pleading. Appendix at I,
Docket No. 15-967. Count 1 alleges Deliberate Indifference relating to treatment
for Hepatitis C (HCV) against Kerestes, Wetzel, Oppman, Noel, Steinhart, Delbalso
and Silva. Appendix at 8, Fourth Amended Complaint (15-967) p 33. Count 2
alleges Deliberate Indifference relating to treatment for Skin Care apainst Kerestes,
Wetzel and Noel. Appendix at 8, Fourth Amended Complaint (15-967) p 33.
Count 3 alleges Deliberate Indifference relating to treatment for Hyperglycemia

against Kerestes. Appendix at 8, Fourth Amended Complaint (15-967) p 34.

Count 4 alleges Medical Malpractice relating to treatment for
Hyperglycemia. None of the DOC Defendants were sued under this Count.
Appendix at 8, Fourth Amended Complaint (15-967) p 34. Count 5 alleges
Medical Malpractice relating to treatment for HCV against Noel and Oppman.
Appendix at 8, Fourth Amended Complaint (15-967) p 35. Count 6 alleges
Medical Malpractice relating to treatment for Skin Care against Noel and Oppman.
Appendix at 8, Fourth Amended Complaint (15-967) p 35. Count 7 alleges a
violation of the First Amendment Right of Association against Kerestes and

Delbalso. Appendix at 8, Fourth Amended Complaint (15-967) p 36.
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 12 of 57

B. Relevant Procedural History

Plaintiff filed grievance 561400 concerning his medical care dated April 11,
2015. Appendix at 11, Grievance Records pi. Plaintiff initiated this action by-
filing a complaint through counsel while incarcerated on May 18, 2015. Appendix
at 3, Complaint (15-967) p 2. Plaintiff filed an amended/supplemental complaint

on November 24, 2015. Appendix at 4, Amended Complaint (15-967).

A certificate of merit was filed on March 8, 2016. Appendix at 13,
Certificate of Merit. Plaintiff filed grievance 635578 concerning his medical care
dated July 16, 2016. Appendix at 11, Grievance Records p 4. Plaintiff filed a
second amended complaint on August 16, 2016. Appendix at 5, Second Amended

Complaint (15-967).

Plaintiff filed a complaint in a separate action on September 30, 2016.
Appendix at 6, Complaint (16-2000). Plaintiff did not sue Noel until this complaint
was filed in the second action on September 30, 2016. Appendix at 3-6,
Complaints. Plaintiff was granted preliminary injunctive relief in this separate

action on January 3, 2017. Appendix at 2, Docket No. 16-2000 at 24.

Plaintiff filed a third amended complaint on January 17, 2017. Appendix at —
7, Third Amended Complaint (15-967). Plaintiffs two cases were consolidated on

May 4, 2017. Appendix at I, Docket No. 15-967 at 224. Plaintiff filed his Fourth
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 13 of 57

Amended Complaint on August 23, 2017. Appendix at 8, Fourth Amended
Complaint (15-967). DOC Defendants filed their answer with defenses on June 4,
2018. DOC Defendants raised affirmative defenses such as failure to exhaust,
immunity, sovereign immunity and defenses under the PLRA. Appendix at 1,

Docket No. 15-967 at 277 pgs 35-37.

C. Statement of Facts

The statement of material facts filed concurrently with this brief is
incorporated by reference.

The DOC has an Inmate Grievance System, Policy (DC-ADM 804) that
provides a three-step process for resolution of inmate grievances: the initial
grievance at the institutional level, an appeal to the Facility Manager
(Superintendent) and an appeal for final review to the SOIGA. Appendix at 9, DC-
ADM 804 Grievance Policy. DC-ADM 804 provides that the inmate shall identify
individuals directly involved in the event. Appendix at 9, DC-ADM 804 Grievance
Policy p. 1-2 § 12(b). DC-ADM 804 provides that if the inmate desires
compensation or other legal relief normally available from a court, the inmate must
request the specific relief sought in his/her initial grievance. Appendix at 9, DC-

ADM 804 Grievance Policy p. 1-2 § 12(d).

While he was at SCI-Mahanoy from 2013 through 2017, Plaintiff filed three
grievances concerning Health Care. Appendix at 10, Grievance History; Appendix

4

 
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 14 of 57

at 12, Declaration Keri Moore. Those three grievance were 561400, 635578 and
658976. Appendix at 10, Grievance History; Appendix at 12, Declaration Keri
- Moore. Only grievances 561400 and 635578 were appealed to final review.

Appendix at 10, Grievance History; Appendix at 12, Declaration Keri Moore.

Grievance 561400 does not request any monetary relief. Appendix at 11,
Grievance Records pes 1-2. Grievance 561400 does not name any DOC
Defendant by name. Appendix at 11, Grievance Records pgs 1-2. Plaintiff did not
file a grievance concerning visitation and appeal to final review in 2015. Appendix

at 10, Grievance History.

Between late 2013 and late 2014, the FDA approved several direct acting
anti-viral drags (DAADs) for persons with HCV. Appendix at 42, DOC Defendant
Noel Declaration. The DOC issued its Interim Hepatitis C Protocol on November
13, 2015. Appendix at 14, DOC Interim Hepatitis C Protocol November 2015.
The DOC issued an updated Hepatitis C Protocol on November 7, 2016. Appendix
at 15, DOC Hepatitis C Protocol November 2016. The Protocols provided that all
inmates with HCV will be entered into a Chronic Care Clinic (CCC) and
periodically monitored, examined and tested. Appendix at 14, DOC Interim
Hepatitis C Protocol November 2015; Appendix at 15, DOC Hepatitis C Protocol

November 2016. The Protocols prioritized inmates for treatment with DAADs.
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 15 of 57

3

Appendix at 14, DOC Interim Hepatitis C Protocol November 2015; Appendix at

15, DOC Hepatitis C Protocol November 2016.

Noel developed DOC’s Interim Hepatitis C Protocol and the three
subsequent updated Hepatitis C Protocols that provided or provide the base
guideline for uniform medical treatment of all DOC inmates with HCV. Appendix
at 42, DOC Defendant Noel Declaration. The DOC’s Protocols are all modeled
after the policy of the FBOP. They are prioritization protocols that treat the sickest
inmates first, based on their medical need. Appendix at 42, DOC Defendant Noel

Declaration.

The DOC treats all inmates in its custody who have chronic HCV, on an
individual basis, and in accordance with the DOC’s Hepatitis C Protocol.
Appendix at 42, DOC Defendant Noel Declaration. None of the protocols
preclude any inmate with HCV from receiving treatment. Appendix at 42, DOC
Defendant Noel Declaration. HCV is a slowly progressing disease that takes 20-
40 years to progress to cirrhosis. Not all individuals with HCV will progress to
cirrhosis. Appendix at 42, DOC Defendant Noel Declaration. It is not medically
necessary to treat all inmates with HCV with DAADs right now or in the short

term. Appendix at 42, DOC Defendant Noel Declaration.

Chronic liver disease from HCV is measured by the degree of fibrosis.

Appendix at 42, DOC Defendant Noel Declaration. The most common scoring
6
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 16 of 57

system to assess fibrosis is the METAVIR score that includes five levels. These
levels are as follows: FO (no fibrosis); F1 (mild fibrosis); F2 (moderate fibrosis);
F3 (advanced fibrosis); and F4 (cirrhosis). Appendix at 42, DOC Defendant Noel

Declaration.

The American Association for the Study of Liver Diseases (AASLD)
periodically publishes treatment guidelines for testing, managing and treating
HCV. Appendix at 16, AASLD Guidelines June 2015; Appendix at 17, AASLD
Guidelines October 2015; Appendix at 18, AASLD Guidelines April 2016;
Appendix at 19, AASLD Guidelines September 2017; Appendix at 20, AASLD
Guidelines August 2018. In Jane 2015, the AASLD guidelines stated urgent
initiation of treatment with DAADs is recommended for some patients, such as
those with advanced fibrosis or compensated cirrhosis and that based on available
resources, immediate treatment with DAADs should be prioritized for those at high
risk of liver related complications. Appendix at 16, AASLD Guidelines June 2015.
In October 2015, the AASLD guidelines removed prioritization tables but still
acknowledged access to DAADs may be an issue so practitioners still need to
decide which patients should be treated first. Appendix at 17, AASLD Guidelines
October 2015. In April 2016, the AASLD guidelines continued to acknowledge
access to DAADs may be an issue so practitioners still need to decide which

patients should be treated first. Appendix at 18, AASLD Guidelines April 2016. In

7

 
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 17 of 57

September 2017, the AASLD guidelines acknowledged that previously the
infrastructure did not exist to treat all patients immediately with DAADs.
Appendix at 19, AASLD Guidelines September 2017. \n September 2017 and
August 2018, the AASLD guidelines continued to acknowledge access to DAADs
may be an issue so clinicians still need to decide which patients should be treated

first. Appendix at 19, AASLD Guidelines September 2017.

In May 2017, the Federal Bureau of Prison (FBOP) had a prioritization.
policy for treating its inmates with DAADs. Appendix at 22, FBOP HCV
Guidelines May 2017. In March 20 17, the Veterans Affairs (VA) policy stated that
patients with F0-F2 have less urgency for treatment in the short term. Appendix at
23, Veterans Affairs HCV Guidelines March 2017. In 2016, 22 out of 43 states
required a patient to have at least F3 to qualify for treatment with DAADs through
Medicaid. Appendix at 24, Medicaid Access November 2016. Pennsylvania
Medicaid restricted treatment of HCV with DAADs to F3 and above in 2015 and

2016. Appendix at 27, Dr. Rothstein Expert Report.

During the relevant time period for this suit, Plaintiff received medical care
for his HCV, skin condition and hyperglycemia. Appendix at 47, Medical Records
through December 2015; Appendix at 48, Medical Records through December

2015; Appendix at 49, Medical Records through December 2015, Appendix at 50,
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 18 of 57

Medical Records through December 2015; Appendix at 51, Medical Records Post

December 2015 Hearing to June 2016.

During the relevant time period involving Plaintiff's lawsuit, Noel reviewed
referrals and determined whether inmates were to be treated with DAADs. A
Hepatitis C specialist then determined which treatment regimen would be
provided. Appendix at 42, DOC Defendant Noel ‘Declaration. Plaintiff was not a
high priority candidate for treatment prior to April 2017 based upon periodic
examination, testing and review of his blood test results. Appendix at 42, DOC

Defendant Noel Declaration.

In December 2015, Noel believed that based on Plaintiff's Halt-C score and
other tests that Plaintiff did not have cirrhosis or vast fibrosis. Appendix at 34, Dr.
Noel Testimony p. 121. In December 2015, Noel agreed with Dr. Cowan that
based on Plaintiff's APRI score, Plaintiff was at stage 2 fibrosis. Appendix at 34,
Dr. Noel Testimony p. 123. Plaintiffs APRI score of .43 did not suggest cirrhosis

or even significant fibrosis. Appendix at 27, Dr. Rothstein Expert Report.

Dr. Cowan is board certified in Hepatology and has treated inmates with
HCV at Rikers Island with DAADs. Appendix at 35, Dr. Cowan Testimony pgs
197-198. In December 2015, Dr. Cowan believed that Plaintiff had APRI scores of
423 and .392 based on recent blood work. Appendix at 35, Dr. Cowan Testimony

pgs 209-210. In December 2015, Dr. Cowan believed Plaintiff was at F2.
9
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 19 of 57

Appendix at 35, Dr. Cowan Testimony p 75. Plaintiff's APRI score in April 2016
was .410 and Plaintiff presented with no symptoms or objective signs of

complications associated with HCV Appendix at 52, Declaration Dr. Cowan.

In December 2015, Dr. Harris thought Plaintiff was at approximately stage
F2 to F2.5. Appendix at 36, Dr. Harris Testimony p 22. Dr. Harris testified that
Plaintiff received extensive treatment, the “kitchen sink” for his skin condition.

Appendix at 36, Dr. Harris Testimony p 128.

In July 2017, DOC received an expert report in another case involving its
treatment of inmates with HCV. Appendix at 31, Dr. Kendig Expert Report
(Chimenti Class Action Case). Dr. Kendig opined that as of July 2017, in the
corrections setting, it was the standard of care to prioritize the treatment of inmates
starting with those who had a Metavir score of F3 and above. Appendix at 31, Dr.
Kendig Expert Report (Chimenti Class Action Case). Dr. Kendig opined that DOC
did not place inmates with HCV at a substantial and unnecessary risk for severe
illness and death. Appendix at 31, Dr. Kendig Expert Report (Chimenti Class

Action Case).

ACT scan indicated Plaintiff likely has cirrhosis as of April 2015. Appendix
at 27, Dr. Rothstein Expert Report.: Plaintiff was treated with Harvoni from April
6, 2017 to June 28, 2017. Appendix at 27, Dr. Rothstein Expert Report. Plaintiffs

lab results on September 22, 2017 indicated a sustained viral response (SVR),
10
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 20 of 57

indicating he has been cured of HCV. Appendix at 42, DOC Defendant Noel
Declaration, Appendix at 46, Medical Records HCV Post Treatment p 1; Appendix
at 27, Dr. Rothstein Expert Report; Appendix at 46, Medical Records HCV Post
Treatment. Plaintiff's labs have remained within normal limits with no evidence of
hepatic decompensation. Appendix at 27, Dr. Rothstein Expert Report. The CCC
note from April 5, 2018 shows significant improvement in the APRI score.
Appendix at 42, DOC Defendant Noel Declaration. CCC notes show an APRI
score of .299 as of April 2018. Appendix at 46, Medical Records HCV Post
Treatment ps. CCC notes show an APRI score of .223 as of Tuly 2019. Appendix

at 46, Medical Records HCV Post Treatment p 1 4,

The ultrasound from September 7, 2017 showed portal hypertension.
Appendix at 46, Medical Records HCV Post Treatment p 3. An ultrasound of the
liver from March 21, 2019 shows improvement from prior studies from 2017.
Appendix at 42, DOC Defendant Noel Declaration. ‘The ultrasound from March
21, 2019 showed no frank portal hypertension and improved portal velocity.

Appendix at 46, Medical Records HCV Post Treatment p 4.

Plaintiff did not suffer any undue medical consequences as a result of
DOC’s management of his HCV. Appendix at 27, Dr. Rothstein Expert Report.
Plaintiff has not experienced any serious complications from HCV. Appendix at
27, Dr. Rothstein Expert Report. Plaintiff has an excellent prognosis with the

11

 
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 21 of 57

levelling of the survival curve to that of the general population. Appendix at 27,

Dr. Rothstein Expert Report; Appendix at 29, Article Journal of Hepatology.

Plaintiff's skin condition has been treated for several years with multiple
modalities. Appendix at 30, Dr. Peniston Expert Report. Dr. Schleicher is board
certified in Dermatology. Appendix at 37, Dr. Schleicher Testimony p 59.
Physicians at SCl-Mahanoy asked Dr. Schleicher to examine Plaintiff. Appendix
at 37, Dr. Schleicher Testimony p 62. Dr. Schleicher examined Plaintiff in
February and April of 2015 and made recommendations for treatment. Appendic
at 37, Dr. Schleicher Testimony p 63. Plaintiff received several different
treatments for his skin condition and had continued consultations with Dr.
Schleicher. Appendix at 53, Declaration Dr. Schleicher. Plaintiff was not
completely compliant with his recommended skin care. Appendix at 54,

Declaration DOC Defendant Steinhart.

Plaintiff suffers from psoriasis. Appendix at 30, Dr. Peniston Expert Report.
Plaintiff does not suffer from diabetes. Appendix at 30, Dr. Peniston Expert
Report. There is no connection between Plaintiff's HCV and the anemia episode
and his hyperglycemia. Appendix at 52, Declaration Dr. Cowan. Plaintiff's skin
condition is not an extrahepatic manifestation of his HCV. Appendix at 52,

Declaration Dr. Cowan; Appendix at 53, Declaration Dr. Schleicher.

12
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 22 of 57

Dr. Trooskin states that delay caused Plaintiff injury in the form of portal
hypertension and is at increased risk of cancer. Appendix at 32, Dr. Trooskin
Expert Report. Dr. Trooskin did not comment on Plaintiffs 2019 ultrasound
which shows no portal hypertension. Appendix at 32, Dr. Trooskin Expert Report;
Appendix at 33, Dr. Trooskin Expert Report Supplement. Dr. Trooskin did not
comment on the Article titled Survival of patients with HCV cirrhosis and
sustained virologic response is similar to the general population. Appendix at 33,

Dr. Trooskin Expert Report Supplement.

Neither Co-Defendants Secretary Wetzel, Deputy Secretary Oppman,
Superintendent Kerestes, Superintendent DelBalso, Director Silva or CHCA
Steinhart developed the DOC’s Interim Hepatitis C Protocol and the subsequent
Hepatitis C Protocols with Noel. Appendix at 42, DOC Defendant Noel
Declaration. Neither Co-Defendants Secretary Wetzel, Deputy Secretary Oppman,
Superintendent Kerestes, Superintendent DelBalso, Director Silva or CHCA
Steinhart reviewed referrals and determined whether or which inmates were to be _

treated with DAADs. Appendix at 42, DOC Defendant Noel Declaration.

In December 2015, Steinhart testified that he is a licensed R.N. but does not
treat inmates. Appendix at 38, DOC Defendant Steinhart Testimony p 151.
Steinhart does not make any medical decisions. Appendix at 38, DOC Defendant
Steinhart Testimony p 158.

13

 
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 23 of 57

Plaintiff sued Kerestes due to his role with the grievance process and
because he believed inmate Tillery told him of his condition. Appendix at 44,
Plaintiff ’s Deposition T estimony pgs 43-45. Inmate Tillery claims he spoke with
Kerestes on February 15, 2015 and told him that Plaintiff is sick and needs to go to
the hospital. Appendix at 45, Inmate Tillery’s Deposition Testimony pgs 11, 13,
15, 22-23. Kerestes was not during the relevant time period in 2014-2015 a
licensed physician or healthcare professional. Appendix at 39, DOC Defendant
Kerestes Declaration. Kerestes deferred to medical staff's expertise as to the
specifics regarding the provision of medical care to Plaintiff. Appendix at 39,

DOC Defendant Kerestes Declaration.

DelBalso was not during the relevant time period in 2016-2017 a licensed
physician or healthcare professional. Appendix at 40, DOC Defendant DelBalso
Declaration. DelBalso deferred to medical staffs expertise as to the specifics
regarding the provision of medical care to Plaintiff. Appendix at 40, DOC

Defendant DelBalso Declaration.

Oppman was not during the relevant time period in 2014-2017 a licensed
medical professional. Appendix at 41, DOC Defendant Oppman Declaration.
Oppman deferred to licensed medical professionals expertise as to the specifics
regarding the provision of medical care to Plaintiff. Appendix at 41, DOC

Defendant Oppman Declaration. Oppman had no role in diagnosing, treating,

14 -
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 24 of 57

considering or consulting about treating inmates with HCV or deciding which
inmates get treated with DAADs. Appendix at 41, DOC Defendant Oppman

Declaration.

Plaintiff is serving a life sentence. Appendix at 43, Captain Sorber
Testimony p 182. Due to his notoriety, Plaintiff requires substantially more
security when he is outside the prison. Appendix at 43, Captain Sorber Testimony
pgs 183-185. One of DOC’s concerns is the introduction of contraband. Appendix
at 43, Captain Sorber Testimony p 186. Plaintiff has access to telephone and

visitors at SCI-Mahanoy. Appendix at 55, Declaration Captain Sorber.

QUESTIONS PRESENTED

1. Should summary judgment be granted in DOC Defendants’ favor on
Count | Deliberate Indifference HCV? (where)

A. Plaintiff failed to properly exhaust available administrative remedies
by failing to identify DOC Defendants and failing to request monetary
compensation in his grievance prior to filing the relevant pleading;

B. The claim against DelBalso and Silva was only for injunctive relief
which has been provided so it is moot;

O

. Kerestes, Wetzel, Oppman and Steinhart lack personal involvement;

_ Noel was not deliberately indifferent.

mom oO

Plaintiff lacks standing to pursue a claim for risk of future harm.

2. Should summary judgment be granted in DOC Defendants’ favor on
Count 2 Deliberate Indifference Skin Care? (where)

15
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 25 of 57

. Plaintiff failed to properly exhaust available administrative remedies
by failing to identify DOC Defendants and failing to request monetary
compensation in his grievance prior to filing the relevant pleading;

. Kerestes and Wetzel lack personal involvement;

. Noel was not deliberately indifferent.

. Should summary judgment be granted in DOC Defendant’s favor on
Count 3 Deliberate Indifference Hyperglycemia? (where)

. Plaintiff failed to properly exhaust available administrative remedies
by failing to identify DOC Defendant and failing to request monetary
compensation in his grievance prior to filing the relevant pleading;

. Kerestes lacked personal involvement.

. Should summary judgment be granted in DOC Defendants’ favor on
Count 5 Medical Malpractice HCV? (where)

. Plaintiff is unable to sufficiently prove causation of injury;

. Any personal claim against Noel or Oppman is barred for failing to
file a timely certificate of merit against them;

. Any corporate negligence claim against Noel or Oppman is barred by
sovereign immunity.

. Should summary judgment be granted in DOC Defendants’ favor on
Count 6 Medical Malpractice Skin Care? (where)

. Plaintiff is unable to sufficiently prove causation of injury;

. Any personal claim against Noel or Oppman is barred for failing to
file a timely certificate of merit against them;

. Any corporate negligence claim against Noel or Oppman is barred by
sovereign immunity.

. Should summary judgment be granted in DOC Defendants’ favor on

16
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 26 of 57

Count 7 First Amendment Right of Association? (where)
. Plaintiff failed to properly exhaust available administrative remedies
by failing to file a grievance on this issue and pursue to final appeal

prior to filing the relevant pleading;

. The request for future visits with counsel and family during any
outside hospital stay is too broad under the PLRA.

. Plaintiff is not entitled to the requested injunctive relief where there is
no constitutional violation.

. Should summary judgment be granted in DOC Defendants’ favor on
Count 1 Deliberate Indifference HCV where they are entitled to

qualified immunity?

. Should summary judgment be granted in DOC Defendants’ favor on
Plaintiff's request for injunctive relief? (where)

. The request for treatment of Plaintiff's HCV with DAADs is moot;
. Plaintiff is not entitled to the physician or medical care of his choice;
Suggested Answers: Yes.

ARGUMENT

Summary Judgment is proper where the movant shows that there.is no

genuine dispute as to any material fact and the movant is entitled to judgment as a
matter of law. Fed. R. Civ. P. 56(a). When deciding the existence of a genuine
dispute of material fact, courts will award all reasonable inferences to the non-
moving party. See, Meyer v. Riegel Products Corp., 720 F.2d 303 (3d Cir, 1983).
Material facts are those that could affect the outcome of the proceeding, and a

dispute about a material fact is genuine if the evidence is sufficient to permit a

17
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 27 of 57

reasonable jury to return a verdict for the nonmoving party. See, Roth v. Norfalco,
651 F.3d 367 (d Cir. 2011). The moving party has the burden of showing the
absence of a genuine issue of material fact, but the nonmoving party must present
affirmative evidence from which a jury might return a verdict in the nonmoving
party's favor. See, Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986).

1. Summary judgment should be granted in DOC Defendants’ favor
on Count | Deliberate Indifference HCV.

A. Plaintiff failed to properly exhaust available administrative
remedies by failing to identify DOC Defendants and failing to
request monetary compensation in his grievance prior to filing the
relevant pleading.

The Prison Litigation Reform Act (PLRA) provides, in pertinent part, as
follows: “No action shall be brought with respect to prison conditions under
section 1983 of this title, or any other Federal law, by a prisoner confined in any
jail, prison, or other correctional facility until such administrative remedies as are
available are exhausted.” 42 U.S.C. $ 1997e(a). Application of this section is
mandatory. See, Porter v. Nussle, 534 U.S. 516 (2002). Exhaustion, for these
purposes, requires “proper” exhaustion. See, Woodford v. Ngo, 548 U.S. 81
(2006). In order to properly exhaust, prisoners must complete the administrative
review process in accordance with the applicable procedural rules of the prison

grievance process. See, Jones v. Bock, 549 U.S. 199 (2007). Prison grievance

procedures supply the yardstick for measuring procedural default. See, Spruill v.

18 -
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 28 of 57

Gillis, 372 F.3d 218 (3d Cir. 2004). Unexhausted claims may not be considered by

' the courts. Jones.

To be sure, the United States Supreme Court reiterated the exhaustion
requirement recently. See, Ross v. Blake, 136 S.Ct. 1850 (2016). In Ross, the
Court rejected a special circumstances exception created by the courts. Jd. In
doing so, the Court stated the PLRA foreclosed judicial discretion. /d. The only
issue is whether an administrative remedy was available. Jd. The Court stated
available means capable of use to obtain some relief for the action complained. Id.
Finally, when an administrative process is susceptible of multiple interpretations,
an inmate should err on the side of exhaustion. Jd.

DC-ADM 804 requires “The inmate shall identify individuals directly
involved in the event(s)’. DC-ADM 804 also requires “If the inmate desires
compensation or other legal relief normally available from a court, the inmate must
request the specific relief sought in his/her initial grievance.” Grievance records
show Plaintiff failed to properly exhaust available administrative remedies prior to
initiating litigation.

The Court previously ruled that Grievance 561400 sufficiently raised
Plaintiff's medical claims. However, Grievance 561400 does not request any
monetary relief as required by policy. Also, Grievance 561400 does not name any

DOC Defendant by name as required by policy. Appendix at Il, Grievance

19
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 29 of 57

Records pgs 1-2. Therefore, DOC Defendants should be granted summary
judgment on this Count for failure to properly exhaust per policy. See, Wright v.
Sauers, 729 Fed. Appx. 225 (3d Cir. 2018)che is still foreclosed from seeking
monetary relief because he did not request it in his initial erievance): Harris v.
Eckard, 2018 U.S. Dist. LEXIS 17007 (M.D. Pa. February 2, 2018)(Because
Plaintiff failed to assert a claim for monetary damages at any time in the
administrative grievance process, the Court finds that he failed to properly exhaust
his claim for monetary damages with respect to his Section 1983 claims alleging
deliberate indifference to involuntary exposure to secondhand tobacco smoke);
Payne v. Duncan, 692 Fed. Appx. 680 (3d Cir. 2017)(Payne did not properly
exhaust all available administrative remedies as to the Deferidants because he did
not identify each of them in his prison grievances or subsequent appeals.); Rivera
v. Josephwicz, 2017 US. Dist LEXIS 109627 (M.D. Pa. July 13, 2017)(The
uncontroverted evidence establishes that Rivera failed to name Defendants Walsh,
Pall, and Gordon in his grievance. ... Consequently, Defendants Walsh, Pall, and
Gordon are entitled to an entry of summary judgment in their favor on this
ground.)

B. The claim against DelBalso and Silva was only for injunctive relief
which has been provided so it is moot.

Federal Courts may not decide an issue unless it presents a live case or

controversy. See, Abdul-Akbar v. Watson, 4 F.3d 195 (Gd Cir. 1993). Providing

20
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 30 of 57

requested medical care renders claim for injunctive relief moot. See, Williamson v.
Corr. Med. Servs., 304 Fed. Appx. 36 (3d Cir. 2008). Plaintiff was treated with
DAADs_ and cured of his HCV. Therefore, these two Defendants should be
granted summary judgment on this Count where they were only sued for injunctive

relief which has been provided so the issue is moot.

C. Kerestes, Wetzel, Oppman and Steinhart lack personal
involvement.

Individual government defendants in a civil rights action must have personal
involvement in the alleged wrongdoing. See, Evancho v. Fisher, 423 F.3d 347 (3d
Cir. 2005). Liability cannot be predicated solely on the operation of respondeat
superior. Jd. Personal involvement can be shown through allegations of personal
direction or of actual knowledge and acquiescence. /d. A plaintiff must plead
defendants through their own actions violated the Constitution. See, Ashcroft v.

Iqbal, 556 U.S. 662 (2009).

A prison official's deliberate indifference to an inmate's serious medical
needs constitutes a violation of the Eighth Amendment and states a cause of action
under § 1983. See, Estelle v. Gamble 429 US. 97 (1976). However, a plaintiff
must establish that a defendant acted with subjective deliberate indifference, that
is, that he or she was aware of a substantial risk of serious harm to plaintiff but

disregarded that risk by failing to take reasonable measures to abate it. See,

21
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 31 of 57 —

Farmer v. Brennan 511 U.S. 825 (1994). Where a prisoner is under the care of
medical experts, a non-medical prison official will generally be justified in

believing that the prisoner is in capable hands. Spruill.

The evidence shows these DOC Defendants had nothing to do with DOC’s
HCV Protocol. Likewise, the evidence shows these DOC Defendants had nothing
to do with deciding which inmates get treated with DAADS and when. Wetzel,
Kerestes and Oppman are not even licensed medical professionals. Steinhart may

be a RN. but cannot prescribe medication.

The evidence shows inmates with HCV like Plaintiff were enrolled in CCC
and periodically examined, tested and monitored. Kerestes, Wetzel, Oppman and
Steinhart were justified in deferring to Noel and other physicians as to the timing of
treating Plaintiff with DAADs. Therefore, summary judgment should be granted

in their favor on this Count for lack of personal involvement. Id.

D. Noel was not deliberately indifferent.

Noel developed DOC’s Hepatitis C Protocols. They are prioritization
protocols modeled after the FBOP policy that treat the sickest inmates first, based
on their medical need. This Court has already stated simply prioritizing treatment
so that those in the greatest need are treated first likely would not constitute a
constitutional violation. See, Abu-Jamal v. Wetzel, 2017 U.S. Dist. LEXIS 368

(M.D. Pa. January 3, 2017). Deliberate indifference requires obduracy and
22
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 32 of 57

wantonness, which has been likened to conduct that includes recklessness or a
conscious disregard of a serious risk. See, Baez v. Falor, 566 Fed. Appx. 155 Gd
Cir. 2014). It is well established that as long as a physician exercises professional
judgment his behavior will not violate a prisoner's constitutional rights. See,
Brown v. Chambersburg, 903 F.2d 274 (Gd Cir. 1990)Q).

During the relevant time period, Noel along with Dr. Cowan and Dr. Harris
believed Plaintiff had a Metavir score of F2 (moderate fibrosis). Thus, Plaintiff
was not a high priority candidate for treatment prior to April 2017 based upon
periodic examination, testing and review of his blood test results.

To be sure, during the relevant time period, an inmate with a Metavir score
of F2 in the FBOP would not be a top priority candidate for treatment with
DAADs. The VA stated that patients with FO-F2 have less urgency for treatment
in the short term. Pennsylvania State Medicaid would not have covered treatment
of Plaintiff with DAADs at the time. Finally, another expert in the Chimenti case
opined DOC did not place inmates with HCV at a substantial and unnecessary risk
for severe illness and death.

There is no evidence that Noel knew Plaintiff was cirrhotic in 2015/2016.
To the contrary, again, Noel thought Plaintiff was at F2. Professional judgment
was exercised in developing policy that inmates with F2 would be treated later

after the inmates with F4 and F3 had been treated. This is not evidence of a

23
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 33 of 57

conscious disregard of a serious risk. Rather, it is evidence of exercised
professional judgment. Thus, there is no subjective deliberate indifference as a
matter of law.

Dr. Trooskins’ opinion does not require a different result. Mere
disagreement as to the proper medical treatment is also insufficient. Spruill.
Disagreement with another doctor is not actionable under the Eighth Amendment.
See, Jetter v. Beard, 130 Fed. Appx. 523 (Gd Cir. 2005). Winslow v. Prison Health
Servs., Inc., 2010 U.S. Dist. LEXIS 12492 (M.D. Pa. February 12, 2010)(Plaintiff's
expert opinion that surgery was the proper course of treatment for his hernia will

also not support an Eighth Amendment violation).

The AASLD guidelines do not require a different result. In denying the
class a preliminary injunction, the Court in Buffkin stated this court is not
persuaded that plaintiffs have shown a likelihood of success in proving that
adherence to the. AASLD/IDSA Guidance is necessary to avoid deliberate
indifference. See, Buffkin v. Hooks, 2019 U.S. Dist. LEXIS 45790 (M.D. N.C.
March 20, 2019). Similarly, in a bench trial about the adequacy of medical |
treatment for state inmates with HCV, the Court in Atkins rejected the notion that
failing to adhere to the AASLD guidelines was deliberate indifference. See, Atkins
v. Parker, 2019 U.S. Dist. LEXIS 168976 (M.D. Tenn. September 30, 2019). The

Court further stated the AASLD/IDSA Guideline consists of treatment

24
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 34 of 57

recommendations, not mandatory practice requirements and its recommendations
are helpful understanding the "best possible" practice, and provide "evidence of a
preferred public health policy," but do "not necessarily determine the standard for
judging [constitutional] deliberate indifference." Jd. The Court noted even the ~
AASLD/IDSA Guideline acknowledges the logic of a prioritization system when
resources are limited. /d. In such a case, it recognizes that "it is most appropriate
to treat those at preatest tisk of disease complications before treating those with
less advanced disease," because "the most immediate benefits will be realized by
populations at highest risk for liver-related complications." Jd. Finally, the Court
noted it is well established that HCV inmates are entitled to adequate care, not the
"best care possible" or the "gold standard." Jd.

In sum, the AASLD guidelines may set the standard of care relevant to a
professional negligence claim. However, the standard of care for an Eighth
Amendment claim remains deliberate indifference. Deliberate indifference
requires the subjective element that defendant was aware of a substantial risk of
serious harm to plaintiff but disregarded that risk by failing to take reasonable
measures to abate it. Farmer.

Therefore, summary judgment should be granted in Noel’s favor on this
Count where he exercised professional judgment in developing DOC’s HCV

Protocol and subjectively believed Plaintiff was at stage F2 during the period of

25
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 35 of 57

deferred treatment with DAADs.
E. Plaintiff lacks standing to pursue a claim for risk of future harm.

To prevail on a claim that a risk of future harm runs afoul of the
Constitution, an inmate must demonstrate that "the conditions presenting the risk
must be ‘sure or very likely to cause serious illness and needless suffering, and
give rise to ‘sufficiently imminent dangers. See, Jackson v. Danberg, 656 F.3d 157
(3d Cir. 2011) citing Baze v. Rees, 553 U.S. 35 (2008). There is no such evidence
in the record to support Plaintiff is sure of or very likely at risk of serious illness,
needless suffering or imminent danger. Dr. Trooskin merely opines that because
Plaintiff is cirrhotic, he is at increased risk of liver cancer. However, Dr. Rothstein
opines Plaintiff has an excellent prognosis with the levelling of the survival curve
to that of the general population. This opinion is backed by recent studies.
Therefore, summary judgment should be granted against Plaintiff on this Count as
to any claim for future damages for lack of standing. See, Shoffner v. Wenerowicz,
2015 U.S. Dist. LEXIS 90288 (E.D. Pa. July 13, 2015)(Plaintiffs lack standing to

bring a claim for harm they may or may not suffer in the future).

2. Summary judgment should be granted in DOC Defendants’ favor
' on Count 2 Deliberate Indifference Skin Care.

A. Plaintiff failed to properly exhaust available administrative
remedies by failing to identify DOC Defendants and failing to
request monetary compensation in his grievance prior to filing the
relevant pleading.

26
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 36 of 57

DOC Defendants incorporate by reference the argument set forth in issue 1
A. The Court previously ruled that Grievance 561400 sufficiently raised Plaintiff's
medical claims. However, Grievance 561400 does not request any monetary relief
as required by policy. Also, Grievance 561400 does not name any DOC Defendant
by name as required by policy. Therefore, DOC Defendants should be granted
summary judgment on this Count for failure to properly exhaust. See, Wright;
Harris; Payne: Rivera.

B. Kerestes and Wetzel lack personal involvement.

DOC Defendants incorporate by reference the argument set forth in issue |
B. The evidence shows Plaintiff's skin condition was treated for several years with
multiple modalities. Plaintiff's own witness, Dr. Harris, testified that Plaintiff
received extensive treatment, the “kitchen sink” for his skin condition. Plaintiff
continued to receive different treatments for his skin condition and had continued
consultations with Dr. Schleicher. Non-medical prison officials like Kerestes and
Wetzel were justified in relying on these physicians treatment of Plaintiff.
Therefore, summary judgment should be granted in their favor on this Count for

lack of personal involvement. Spruill.

C. Noel was not deliberately indifferent.

27
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 37 of 57

Noel is the Chief of Clinical Services for the DOC. He is not an actual
treating physician at SCI-Mahanoy. Given the evidence that shows Plaintiff's skin
condition was treated for several years with multiple modalities, Dr. Harris’
testimony that Plaintiff received extensive treatment, the “kitchen sink” for his skin
condition and Plaintiffs continued to receive different treatments for his skin
condition and had continued consultations with Dr. Schleicher, Noel simply was
not deliberately indifferent. That is, there is no evidence that Noel was aware of a
substantial risk of serious harm to Plaintiff but disregarded that risk by failing to
take reasonable measures to abate it. This claim is nothing more than
dissatisfaction with outcome or disagreement with treatment. Therefore, summary
judgement should be granted in Noel’s favor on this Count where there is no
subjective awareness of substantial risk of serious harm to Plaintiff that was

disregarded.

3. Summary judgment should be granted in DOC Defendant’s favor on
. Count 3 Deliberate Indifference Hyperglycemia.

A. Plaintiff failed to properly exhaust available administrative
remedies by failing to identify DOC Defendant and failing to
request monetary compensation in his grievance prior to filing the
relevant pleading.

DOC Defendants incorporate by reference the argument set forth in issue 1

A. The Court previously ruled that Grievance 561400 sufficiently raised Plaintiff's

medical claims. However, Grievance 561400 does not request any monetary relief

28
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 38 of 57

as required by policy. Also, Grievance 561400 does not name any DOC Defendant
by name as required by policy. Appendix at 11, Grievance Records pgs 1-2.
Therefore, DOC Defendants should be granted summary judgment on this Count
for failure to properly exhaust. See, Wright; Harris; Payne; Rivera.
B. Kerestes lacked personal involvement.

Doc Defendant incorporates by reference the argument set forth in issue 1
B. Plaintiff sued Kerestes due to his role with the grievance process and because
he believed inmate Tillery told him of his condition. Inmates do not have a
constitutional right to prison grievance procedures. See, 7) vavillion v. Leon, 248
Fed. Appx. 353 (3d Cir. 2007). Therefore, Kerestes is entitled to summary
judgment on this aspect of the claim. See, Brooks v. Beard, 167 Fed. Appx. 923
(3d Cir. 2006)(Although the complaint alleges that Appellees responded
inappropriately to Brooks's later-filed grievances about his medical treatment,

these allegations do not establish Appellees’ involvement in the treatment itself).

Inmate Tillery claims he spoke with Kerestes on February 15, 2015 and told
him that Plaintiff is sick and needs to go to the hospital. Assuming for the sake of
argument this is true, these facts are not specific enough for Kerestes to
subjectively appreciate a substantial risk. Moreover, Kerestes is not a licensed
physician or healthcare professional. Kerestes deferred to medical staffs expertise

as to the specifics regarding the provision of medical care to Plaintiff. And

29
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 39 of 57

Plaintiff received medical care in the form of blood tests and monitoring.
Therefore, summary judgment should be granted in his favor on this Count for lack

of personal involvement. Spruill.

4. Summary judgment should be granted in DOC Defendants’ favor
on Count 5 Medical Malpractice HCV. _

A. Plaintiff is unable to sufficiently prove causation of injury.

To prevail in any negligence action, the plaintiff must establish the
following elements: the defendant owed him or her a duty, the defendant breached
the duty, the plaintiff suffered actual harm, and a causal relationship existed
between the breach of duty and the harm. See, Freed v. Geisinger Med. Ctr., 910
A.2d 68 (Pa. Super. 2006). When the alleged negligence is rooted in professional
malpractice, the determination of whether there was a breach of duty comprises
two steps: first, a determination of the relevant standard of care, and second, a
determination of whether the defendant's conduct met that standard. Id.
Furthermore, to establish the causation element in a professional malpractice
action, the plaintiff must show that the defendant's failure to exercise the proper
standard of care caused the plaintiffs injury. /d. Expert testimony is generally
required in a medical malpractice action to establish several of elements: the
proper standard of care, the defendant's failure to exercise that standard of care,

and the causal relationship between the failure to exercise the standard of care and

30
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 40 of 57

the plaintiff's injury. /d.

When a party must prove causation through expert testimony the expert must
testify with reasonable certainty that in his professional opinion, the result in
question did come from the cause alleged. See, McCrosson v. Philadelphia Rapid
Transit Co., 129 A. 568, 569 (Pa. 1925). An expert fails this standard of certainty
if he testifies that the alleged cause possibly, or could have ted to the result, that it
could very properly account for the result, or even that it was very highly probable
that it caused the result. See, Niggel v. Sears, Roebuck & Co., 281 A.2d 718, 719
(Pa. Super. 1971); Menarde v. Philadelphia Trans. Co., 103 A.2d 681 (Pa. 1954);
Vorbnoff v. Mesta Machine Co., 133 A. 256 (Pa. 1926); Moyer v. kord Motor Co.,
209 A.2d 43 (Pa. Super.1965); Albert v. Alter, 381 A.2d 459, 470 (Pa. Super.
1977); Kravinsky v. Glover, 396 A.2d 1349, 1355-56 (Pa. Super. 1979).

Dr. Trooskin’s report and opinion fall short of this standard regarding
Oppman. Dr. Trooskin’s report fails to mention Oppman by name. The evidence
shows Oppman had nothing to do with DOC’s HCV Protocol or treatment of
inmates with DAADs. Oppman is not even a licensed medical professional. Thus,
there is no expert opinion as to Oppman's failure to exercise the standard of care,
and the causal relationship between the failure to exercise the standard of care and
the plaintiff's injury. Therefore, summary judgment should be granted in his favor

on this Count due to lack of sufficient expert testimony.

31
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 41 of 57

The report discusses a failure to test and diagnose in a timely fashion.
However, as the Chief of Clinical Services, Noel does not test and diagnose
individual inmates. To the extent a delay in treatment is attributable to Noel as the
author of DOC HCV Protocol and decider of which inmates get treated with
DAADs and when, the report still falls short. Dr. Trooskin states if treatment had
not been delayed, Plaintiff may not have been cirrhotic at the time of diagnosis.
She also states had Plaintiff been treated and cured in 2014/15, the fibrosis would
have been less likely to advance. Finally, Dr. Trooskin states that if Plaintiff were
treated in 2014/15 per the standard, then the fibrosis was significantly less likely to
advance.

A 2019 ultrasound shows no portal hypertension. Testimony using words
like “may not have been”, “less likely” and “significantly less likely” is insufficient
evidence of causation. Therefore, summary judgment should be granted in Noel’s
favor on this Count due to lack of sufficient expert testimony of injury and

causation,

B. Any personal claim against Noel or Oppman is barred for failing
to file a timely certificate of merit against them.

Plaintiff filed his certificate of merit (COM) on March 8, 2016. The COM
states “there is a basis to conclude ...defendants ...in the treatment practice or
work ... The defendants at that time did not include Noel. Noel was not sued until

September 30, 2016.

32
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 42 of 57

Pennsylvania Rule of Civil Procedure 1042.3 requires a COM to be filed in
any action based upon an allegation that a licensed professional deviated from an
acceptable professional standard. Pa.R. Civ.P. 1042.3 (a). The COM must be
signed by the plaintiff's attorney and filed within sixty days after the filing of the
complaint. Rule 1042.3 further provides that upon good cause shown, the court
shall extend the time for filing a COM for a period not to exceed sixty days.

The failure to submit a COM regarding a state claim in federal district court
is a “possible ground for dismissal by the district court when properly presented. to
the court in a motion to dismiss.” See, McHKlwee Group, LLC v. Mun. Auth. of
Elverson, 476 F.Supp.2d 472 (E.D. Pa. 2007); Hartman v. Low Sec. Corr. Inst.
Allenwood, 2005 U.S. Dist. LEXIS 40766 (M.D. Pa. May 27, 2005). Paralleling
the entry of judgment non-pros in Pennsylvania courts, federal courts will dismiss
actions without prejudice where a COM has not been filed. See, Booker v. United
States, 366 Fed. Appx. 425 (3d Cir. 2010); Stroud v. Abington Hospital, 546
F.Supp.2d 238 (E.D. Pa. 2008)(a “judgment of non-pros, if entered, effectively
constitutes a dismissal of the cause without prejudice”).

However, dismissal is with prejudice where the claim is time-barred.
Booker, Smith v. Bolava, 2015 U.S. Dist. LEXIS 65683 (E.D. Pa. May 20,
2015)(But where the statute of limitations has run on the malpractice claim, failure

to file a certificate of merit is "fatal to the plaintiff's suit" and it should be

33
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 43 of 57

dismissed with prejudice); Shon v. Karason, 920 A.2d 1285 (Pa. Super. 2007)
(affirming the dismissal of the plaintiffs’ professional negligence claims for failure
to timely file COMs, when plaintiffs filed COMs only two hours after the

defendants had filed a petition for the entry of a judgment of non-pros).

A federal court must apply the appropriate state statute of limitations
(SOL)which governs personal injury actions to an action filed pursuant to § 1983.
See, Urrutia y. Harrisburg County Police Dept., 91 F.3d 451 (3d Cir. 1996); Little
v. Lycoming County, 912 F, Supp. 809 (M.D. Pa. 1996). Pennsylvania's applicable
personal injury statute of limitations is two years. 42 Pa.C.S. § 5524; Kost v.
Kozakiewicz, 1 F.3d 176 Gd Cir. 1993). Finally, the statute of limitations begins to
run from the time when the plaintiff knows or has reason to know of the injury
which is the basis of the section 1983 action. See, Genty v. Resolution Trust Corp.,
937 F.2d 899 Gd Cir. 1991).

Plaintiff was treated and cured of HCV in 2017. Thus, the SOL has ran.
Therefore, Noel is entitled to dismissal with preyudice or summary judgment on
this Count due to lack of a timely COM.

Though the COM was timely with respect to Oppman, it did not include
him. The evidence shows Oppman is not a licensed medical professional and was
not involved with DOC’s HCV Policy nor was he involved in deciding which

inmates received DAADs and when. Since he was not involved with the treatment

34
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 44 of 57

practice or work regarding Plaintiff, Oppman is entitled to summary judgment on

this Count.

C. Any corporate negligence claim against Noel or Oppman is
barred by sovereign immunity.

Generally, unless specifically waived, a Commonwealth party acting within
the scope of their duties cannot be held liable in a civil action. 1 PaCS. § 2310)
The specific waiver of sovereign immunity is expressly limited to certain
provisions provided in the judicial code. 42 PaCS. § 8521. There are nine

express instances where sovereign immunity has been waived. 42 Pa.C.S. § 85227

These exceptions must be strictly construed and narrowly interpreted. See,
Brown v. Blaine, 833 A.2d 1166 (Pa. Cmwlth. 2003). An action for intentional
misconduct within the scope of the defendants’ duties is barred by sovereign
immunity. See, La Frankie v. Miklich, 618 A.2d 1145 (Pa. Cmwlth. 1992). Thus,
Defendants can only be held liable for negligence (or intentional conduct outside

scope of duties) and only if the negligence falls within one of the nine categories

 

' Commonwealth Party is defined as “A Commonwealth agency and any employeé
thereof...” 42 Pa.C.S. § 850].

2 (1) VEHICLE LIABILITY; (2) MEDICAL-PROFESSIONAL LIABILITY; (3)
CARE, CUSTODY OR CONTROL OF PERSONAL PROPERTY; (4)
COMMONWEALTH REAL ESTATE, HIGHWAYS AND SIDEWALKS; (5)
POTHOLES AND OTHER DANGEROUS CONDITIONS; (6) CARE,
CUSTODY OR CONTROL OF ANIMALS; (7) LIQUOR STORE SALES; (8)
NATIONAL GUARD ACTIVITIES; (9) TOXOIDS AND VACCINES. 42
Pa.C.S. § 8522(b).

35
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 45 of 57

where sovereign immunity has been waived. See, Battle v. Philadelphia Housing

Authority, 594 A.2d 769 (Pa. Super. 1991).

Plaintiff’ s suit concerns the quality or lack of medical care. Potentially, the
medical professional liability exception applies. However, while 42 Pa.C.S. §
8522(b)(2) waives sovereign immunity for the negligent acts of specified
individuals when they are working at or for a Commonwealth institution, it does
not waive sovereign immunity for individuals who act as the corporate entity. See,
Moser vy. Heistand, 681 A.2d 1322 (Pa. 1996). To the extent Defendants are sued
for DOC policy they are immune from suit. Jd. Therefore, they are entitled to
summary judgment on this Count on any corporate negligence claim.

5. Summary judgment should be granted in DOC Defendants’ favor
on Count 6 Medical Malpractice Skin Care.

A. Plaintiff is unable to sufficiently prove causation of injury. —
DOC Defendants incorporate by reference the argument set forth in issue 4
A. Dr. Trooskin’s report and opinion fall short again. Dr. Trooskin’s report fails
to mention Noel or Oppman by name in her discussion of Plaintiff's skin condition
care. Thus, it is deficient as to the proper standard of care, the Defendant's failure
to exercise that standard of care, and the causal relationship between their failure to
exercise the standard of care and the Plaintiff's injury. Therefore, Defendants

should be granted summary judgment on this Count due to lack of sufficient expert

36
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 46 of 57

testimony.

B. Any personal claim against Noel or Oppman is barred for failing
to file a timely certificate of merit against them.

DOC Defendants incorporate by reference the argument set forth in issue 4
B. Plaintiff filed his certificate of merit (COM) on March 8, 2016. Noel was not
sued until September 30, 2016. Though the COM was timely with respect to
Oppman, the evidence shows Oppman is not a licensed medical professional.
Therefore, Noel is entitled to dismissal with prejudice or summary judgment on
this Count due to lack of a timely COM. Likewise, since he was not involved with
the treatment practice or work regarding Plaintiff, Oppman is entitled to summary
judgment on this Count.

C. Any corporate negligence claim against Noel or Oppman is
barred by sovereign immunity.

To the extent Defendants are sued for DOC policy or their role as
administrators, they are immune from suit. That is, a corporate negligence claim is
barred by sovereign immunity. Moser. Therefore, they are entitled to summary
judgment on this Count on any corporate negligence claim.

6. Summary judgment should be granted in DOC Defendants’ favor
on Count 7 First Amendment Right of Association.

A. Plaintiff failed to properly exhaust available administrative

remedies by failing to file a grievance on this issue and pursue to
final appeal prior to filing the relevant pleading.

37
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 47 of 57

DOC Defendants incorporate by reference the argument set forth in issue |
A. Count 7 stems from the denial of visitation while Plaintiff was at an outside
hospital in May 2015. Plaintiff seeks a permanent injunction ordering Defendants
to permit attorney-client visits and family visits whenever Plaintiff is taken from a
DOC facility to receive inpatient medical treatment.

Plaintiff did not file a grievance concerning visitation and appeal to final
review in 2015. This fact cannot be disputed. Therefore, summary judgement
should be granted in Defendants’ favor on this Count for failure to exhaust this

claim prior to initiating this action.

B. The request for future visits with counsel and family during any
outside hospital stay is too broad under the PLRA.

The Prison Litigation Reform Act (PLRA) codifies standards governing a
district court’s grant of prospective relief in prison conditions litigation. 1& USCS
§ 3626. Prospective relief in any civil action with respect to prison conditions shall
extend no further than necessary to correct the violation of the Federal right of a
particular plaintiff or plaintiffs. Jd. Section 3626 does not encompass future
violations. Id. Prospective relief is only available for current and ongoing
violations of the Federal right. See, Para-Professional Law Clinic at SCI-

Graterford v. Beard, 334 F.3d 301 3d Cir. 2003).

38
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 48 of 57

There is nothing in the record suggesting Plaintiff is currently in an outside
medical facility and being denied visits with counsel or family and friends.
Therefore, summary judgment should be granted in Defendants’ favor on this
request for relief.

C. Plaintiff is not entitled to the requested injunctive relief where
there is no constitutional violation.

Inmates have no unfettered constitutional right to visitation free of
regulation. See, Rieco v. Hebe, 633 Fed. Appx. 567 (3d Cir. 2015). Prison
officials may limit the nature of inmate visitation. Jd. Given Plaintiff's sentence,
notoriety and DOC’s concern for security, it is reasonable to restrict visitation in
the hospital setting. Therefore, summary judgment should be granted in
Defendants’ favor on this request for relief.

7. Summary judgment should be granted in DOC Defendants’ favor

on Count 1 Deliberate Indifference HCV where they are entitled

to qualified immunity.

Qualified immunity protects government officials from liability for civil:
damages insofar as their conduct does not violate clearly established statutory or
constitutional rights of which a reasonable person would have known. See,
Montanez v. Thompson, 603 F.3d 243 (3d Cir. 2010). A court must decide whether
the facts as alleged or shown make out a constitutional violation. Jd. Also, the

court must decide whether the issue was clearly established at the time of the

alleged misconduct. Jd. The courts may decide these questions in either order. /d.

39
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 49 of 57

The United States Supreme Court has repeatedly told courts not to define
clearly established law at a high level of generality. See, City of Escondido vy.
Emmons, 139 8. Ct. 500 (2019). Clearly established right must be defined with
specificity. Jd. The District Court of South Carolina found BOP staff were
entitled to qualified immunity in a similar case involving an inmate with HCV and
a request for treatment with DAADs. See, Cunningham v. Sessions, 2017 U.S.
Dist. LEXIS 82910 (D.S.C. May 31, 2017)(In light of the rapidly evolving legal
and medical developments in this area and the absence of any controlling Fourth
- Circuit or Supreme Court authority on the legal issue before the Court, there is no
clearly established statutory or constitutional right at this time for inmates with
chronic Hepatitis C to be treated with DAA drugs. Consequently, Defendants in
this action are entitled to qualified immunity from any damage claims arising from
the denial of DAA drugs to inmates.). More recently, the Western District Court of
Virginia did the same in a case involving the VDOC. See, Riggleman v. Clarke,

2019 US. Dist. LEXIS 70309 (W.D. Va. April 25, 2019).

Likewise, Plaintiff is without any controlling Third Circuit or Supreme
Court authority that would have placed a reasonable person on notice that an
inmate with HCV had a clearly established right to be treated immediately with
DAADs. Indeed, prior to DAADs, the Courts ruled against inmates who sued over

their disagreement with their HCV medical care. See, Colon-Montanez v.

40
Case 3:15-cv-00967-RDM . Document 301 Filed 01/30/20 Page 50 of 57

Pennsylvania Healthcare Serv. Staffs, 330 Fed. Appx. 115 Gd Cir.
2013) urthermore, the medical defendants reviewed Colon-Montanez's medical
history several times, examined him at the Hepatitis C clinic several times, and
administered regular blood tests. Overall, they determined that there have been no
changes in Colon-Montanez's condition warranting further treatment. While Colon-
Montanez may not have received the transplants and treatment he desired, the
record lacks any indication of deliberate indifference.); Lasko v. Watts, 373 Fed.
Appx. 196 (Gd Cir. 2010); Hodge v. United States DOJ, 372 Fed. Appx. 264 (3d
Cir. 2010)(disagreements between Hodge and his physicians, or among physicians,
concerning the course of medical treatment for advanced HCV with cirrhosis do
not support a claim for a violation of the Eighth Amendment); Jseley v. Dragovich,
90 Fed.Appx. 577 (3d Cir. 2004) (regardless of whether the HCV drug was
approved by the FDA, the decision whether to treat with the drug is left to the
professional judgment of the treating prison physicians): Richards vy. Pigos, 2013
U.S. Dist. LEXIS 100158 (M.D. Pa. July 18, 2013)(eranting summary judgment in
HCV case where inmates was tested and monitored).

Post the FDA approval of DAADs, there have been a few adverse non-
binding decisions from the District Courts in Pennsylvania and the Third Circuit on

cases involving inmates with HCV and treatment with DAADs. Yet, there is no

4]
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 51 of 57

controlling authority that mandates immediate treatment of inmates with HCV with
DAADs. |

In the present case, this Court granted a preliminary injunction directing that
Plaintiff be treated with DAADs. See, Abu-Jamal v. Wetzel, 2017 U.S. Dist.
LEXIS 368 (M.D. Pa. January 3, 2017). However, the Court also stated “Simply
prioritizing treatment so that those in the greatest need are treated first likely would
not constitute a constitutional violation.” /d. Additionally, this Court only ruled
Defendants are ENJOINED from enforcing the Hepatitis C Protocol as it pertains
to Plaintiff. Id.

In Chimenti, the Court denied Defendants motion for summary judgment.
See, Chimenti v. Wetzel, 2018 U.S. Dist. LEXIS 115961 (E.D. Pa. July 12, 2018).
In doing so, the Court stated we conclude that there is a genuine issue of material
fact regarding whether DOC Defendants are deliberately indifferent to the serious
medical needs of inmates with chronic HCV. /d. However, that class action case
involving DOC’s Policy and a request for only injunctive relief settled prior to
trial.

In Allah, the Court vacated the portion of the lower Court’s decision that
dismissed Allah's Eighth Amendment claim against the medical defendants
regarding Hepatitis C treatment and remand for further proceedings. See, Allah v.

Thomas, 679 Fed. Appx. 216 (Gd Cir. 2017). However, the plaintiff pled he did not

42
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 52 of 57

receive any treatment, that treatment was denied solely due to cost considerations
and that he was suffering complications. Jd. The Court noted these issues could be
addressed at the summary judgment stage. /d. Summary Judgment is pending.

Notably, these 3 decisions were not final decisions on the merits.

Contrary to these decisions, post the FDA approval of DAADs, there have
been several favorable final decisions from the District Courts in Pennsylvania and
the Third Circuit on cases involving inmates with HCV and treatment with
DAADs. In Moore, the Court affirmed summary judgment for the defendants.
See, Moore v. Luffey, 767 Fed. Appx. 335 (3d Cir. 2019). The Court found that the
record showed plaintiff was monitored, examined and tested. Jd. Though the
policy was outdated, there was no complete denial of care. Jd.

In Kimball, the Court granted a motion to dismiss. See, Kimball v. Wetzel,
2019 U.S. Dist. LEXIS 43143 (M.D. Pa. March 18, 2019). The Court viewed the
case as a mere disagreement of treatment where plaintiff was being treated through
chronic care clinic. Id. This was despite plaintiff alleging he was denied DAADs
- for non-medical reasons. /d.

In Curtician, the Magistrate Judge screened the case and recommended the
| damage claim be dismissed. See, Curtician v. Noel, 2018 U.S. Dist. LEXIS

194275 (November 13, 2018).

43
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 53 of 57

In Turner, the Magistrate Judge recommended that the civil rights claim be
dismissed where Turner does not allege that he was denied treatment altogether for
Hepatitis Chis pleadings and the attached exhibits acknowledge that he received
a physical exam and blood testing every six months to monitor the progression of
the disease—but merely that he did not receive the treatment that he desired. He
has failed to allege anything more than a difference of opinion between himself
and his prison doctors with respect to the preferred course of treatment for his viral
infection. See, 7; urner v. Wetzel, 2020 U.S. Dist. LEXIS 6321 (M.D. Pa. January
13, 2020). |

Finally, other Federal Courts continue to find for defendants in similar cases.
See, Roy y. Lawson, 739 Fed. Appx. 266 (5 Cir. 2018)(Court rejected an HCV
inmate's claim that the defendants were deliberately indifferent when they failed to
refer him for immediate treatment based on a low fibrosis. score and instead
performed only blood work, labs, and monitoring); Spiers v. Perry, 2019 U.S. Dist.
LEXIS 94142 (S.D. Miss. June 5, 2019)(An HCV inmate complained of being |
denied DAAs. The Court found that "constant, routine monitoring" was sufficient
to defeat a claim of constitutionally inadequate medical. care.); Henderson v.
Tanner, 2019 U.S. Dist. LEXIS 28115 (M.D. La. February 22, 2019)(failing to
provide an HCV inmate with Harvoni (or another DAA drug) upon his immediate

request does not constitute deliberate medical indifference); Pevia v. Wexford

44
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 54 of 57

Health Source, Inc., 2018 U.S. Dist. LEXIS 27366 (D. Md. February 20, 2018)(the
court rejected the objective component argument that an HCV inmate was entitled
to receive a DAA "as soon as [it] became available," because the inmate was stable
and being "monitored, as required by existing protocols).

Thus, Defendants are entitled to qualified immunity for any damage claim.
Noel would not have known that a prioritization policy that deferred treating
inmates with a fibrosis score of F2 with DAADs until all inmates with fibrosis
scores of F4 and f3 were treated with DAADs was unconstitutional, especially
where all inmates with HCV are enrolled in CCC and periodically examined, tested
and monitored. See, Taylor v. Barkes, 135 8. Ct. 2042 (2015)(no precedent on the
books in November 2004 would have made clear to petitioners that they were
overseeing a system that violated the Constitution); Hopper v. Barr, 2019 US.
Dist. LEXIS 141217 (D.S8.C. July 31, 2019)(HCV case finding qualified immunity
where the Defendants did not violate constitutional rights clearly established by
either the Fourth Circuit or the Supreme Court.).

8. Summary judgment should be granted in DOC Defendants’ favor
on Plaintiff's request for injunctive relief.

A. The request for treatment of Plaintiffs HCV with DAADs is
moot.

Federal Courts may not decide an issue unless it presents a live case or

controversy. Abdul-Akbar. Providing requested medical care renders claim for

45
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 55 of 57

injunctive relief moot. Williamson. Plaintiff was treated with DAADs and cured
of his HCV. Therefore, summary judgment should be granted in Defendants’

favor on this request for relief.

B. Plaintiff is not entitled to the physician or medical care of his
choice.

Plaintiff seeks injunctive relief granting Plaintiff the right to an in-person
consultation and examination by the medical doctor of his choice or order the same
to take place outside of DOC custody. Plaintiff is not entitled to the physician of
his choice. See, Green v. Fisher, 2014 U.S. Dist. LEXIS 1764 (M.D. Pa. January
8, 2014); Funk v. Stanish, 2011 U.S. Dist. LEXIS 35277 (M.D. Pa. March 31,
2011). Additionally, the Eighth Amendment still does not require that a prisoner
receive every medical treatment that he requests or that is available elsewhere.
See, Bruton v. Gillis, 2008 U.S. Dist. LEXIS 76819 (M.D. Pa. September 30,
2008). Therefore, summary judgment should be granted in Defendants’ favor on

this request for relief.

46
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 56 of 57

CONCLUSION
WHEREFORE, in light of the foregoing, DOC Defendants respectfully
request this Court to grant the motion for summary judgment.
Respectfully submitted,

By: /s/ Vincent R. Mazeski
Vincent R. Mazeski
Assistant Counsel
Attorney LD. No. PA73795
Pennsylvania Department of Corrections
Office of Chief Counsel
1920 Technology Parkway
Mechanicsburg, PA 17050
(717) 728-7763
Fax No.: (717) 728-0312

Dated: January 30, 2020 Email: vmazeski@pa.gov

4]
Case 3:15-cv-00967-RDM Document 301 Filed 01/30/20 Page 57 of 57

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MUMIA ABU-JAMAL,
Plaintiff, : Civil Action No. 3:15-CV-0967
Vv. : (MARIANTE, J.)

SUPERINTENDENT JOHN KERESTES,:
etal., > (MEHALCHICK, M.J.)

Defendants
CERTIFICATE OF SERVICE
I hereby certify that the within Brief has been filed electronically and is
available for viewing and downloading from the ECF system by Counsel for
Plaintiff and Counsel for Medical Defendants and therefore satisfies the service
requirements under Fed. R.Civ.P. 5(b)(2)(E); E.R. 5.7.

By: /s/ Vincent R. Mazeski
Vincent R. Mazeski
_ Assistant Counsel
Attorney LD. No. PA73795
Pennsylvania Department of Corrections
Office of Chief Counsel
1920 Technology Parkway
Mechanicsburg, PA 17050
(717) 728-7763
Dated: January 30, 2020

48
